*536OEDEE
PER CURIAM:
Petitioner, an indigent inmate of the Montana State Prison, seeks in this original proceeding to secure a transcript for purposes of appellate relief. His petition in the district court for that purpose was denied because the time for appeal had ■expired. This ruling was correct since petitioner was sentenced ■on March 21, 1975, and the 60 days provided for such appeal by section 95-2405 (e), E.C.M.1947, had expired on May 21, 1975.
Petitioner may seek a post-conviction hearing under sections '95-2601 to 2608, E.C.M.1947, but that application must be made in the district court.
The relief sought here is denied.